                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                    Case No.

 GREG PIERCE,

                   Plaintiff

 v.

 UNUM LIFE INSURANCE COMPANY
 OF AMERICA and
 PHARMACEUTICAL PRODUCT
 DEVELOPMENT, LLC PLAN,

                   Defendants.


                                                 COMPLAINT

                                      PRELIMINARY STATEMENT1

         Greg Pierce (“Plaintiff”) brings this ERISA action against Unum Life Insurance

Company of America (“Unum”) and the Pharmaceutical Product Development, LLC Plan (the

“Plan”) to secure long-term disability and other benefits to which Plaintiff is entitled under the

Plan, which is administered by Unum. Plaintiff is covered under the Plan by virtue of his

employment with Pharmaceutical Product Development, LLC (“PPD”), the sponsor of the Plan.




         1
         This Preliminary Statement gives a synopsis of Plaintiff’s claims and is not intended as an allegation to be
answered by Defendants.


                                                         -1-

        Case 3:21-cv-00245-MOC-DCK Document 1 Filed 05/22/21 Page 1 of 6
                                             PARTIES

       1.      Plaintiff is a citizen and resident of North Carolina.

       2.      Defendant Unum is a properly organized business entity doing business in the

state of North Carolina.

       3.      The Plan is an employee welfare benefit plan organized and subject to the

Employee Retirement Income Security Act (“ERISA”), ERISA, 29 U.S.C. Section 1001, et. seq.

and the regulations promulgated thereunder. At all times pertinent to this action, PPD sponsored

and maintained the Plan. PPD is the plan administrator for the Plan under ERISA because it is

named as the plan administrator in the Plan or, alternatively, it is the employer sponsoring the

Plan and therefore is the default plan administrator under ERISA § 3(16), 29 U.S.C. § 1002(16).

                                  JURISDICTION AND VENUE

       4.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. § 1331, in that

the claim arises under the laws of the United States. Specifically, Plaintiff brings this action to

enforce his rights under ERISA, as allowed by ERISA § 502, 29 U.S.C. § 1132 and for

attorneys’ fees and costs.

       5.      Venue in this District is appropriate by virtue of Defendants doing business and

being found in this District.

                                   FACTUAL ALLEGATIONS

       6.      At all times relevant to this action, Plaintiff has been a covered beneficiary under

the Plan by virtue of his employment with PPD.

       7.      The Plan offers long term disability (“LTD”) benefits.

       8.      Under the terms of the Plan, Defendant Unum has authority to grant or deny

benefits.



                                                 -2-

       Case 3:21-cv-00245-MOC-DCK Document 1 Filed 05/22/21 Page 2 of 6
       9.      Defendant Unum has a fiduciary obligation to Plaintiff to administer claims under

the Plan fairly and to determine benefits timely and according to the terms of the Plan and

ERISA.

       10.     Plaintiff is a 56-year-old man who worked for PPD as a Principal Performance

Optimization Specialist until on or about December 6, 2016. On that date, Plaintiff’s

impairments became so severe that he could no longer work and he was forced to leave his

employment.

       11.     Plaintiff suffers from autoimmune conditions including Lupus and Mixed

Connective Tissue Disease, which cause physical symptoms including severe muscle pain in

Plaintiff’s legs, arms and shoulders; migraines; daily chronic headaches; and pain in his ears. He

is not able to sit for long periods of time and must frequently lie down due to escalated pain.

Because of his physical conditions, Plaintiff is often unable to think clearly enough to

concentrate or focus on more complex matters. As a result of his sickness and injury, Plaintiff’s

disabling conditions prevent him from performing the material and substantial duties of his

regular occupation or any gainful occupation for which he is reasonably fitted by education,

training or experience.

       12.     Plaintiff applied to Defendant Unum and the Plan for LTD benefits and submitted

medical information showing that he is totally disabled. Plaintiff was awarded short-term

disability benefits and long-term disability benefits by Defendant Unum.

       13.     However, after it granted Plaintiff’s claim for long-term disability benefits for a

year, Defendant Unum denied Plaintiff’s claim for LTD benefits beyond July 3, 2018.




                                                -3-

       Case 3:21-cv-00245-MOC-DCK Document 1 Filed 05/22/21 Page 3 of 6
         14.      Plaintiff pursued his administrative remedies set forth in the Plan by requesting an

administrative review of Defendant Unum’s denial of benefits. He submitted additional

information to show that he is totally disabled.

         15.      Defendant Unum denied Plaintiff’s appeal of his claim for LTD benefits on or

about July 25, 2018. To the extent required under law, Plaintiff exhausted his administrative

remedies and his claim is ripe for judicial review pursuant to ERISA § 502, 29 U.S.C. § 1132.

         16.      Defendants Unum and the Plan have wrongfully denied benefits to Plaintiff in

violation of the Plan provisions and ERISA for the following reasons:

                  a. Plaintiff has been wrongfully denied long-term disability benefits;

                  b. Defendant Unum failed to accord proper weight to the evidence in the

                       administrative record; and

                  c. Defendant Plan has violated its contractual obligation to furnish long-

                       term disability benefits to Plaintiff.

                             FIRST CLAIM FOR RELIEF:
               WRONGFUL DENIAL OF BENEFITS UNDER ERISA, 29 U.S.C. § 1132

         17.      Plaintiff reincorporates and realleges the allegations contained at paragraphs 1-16

above.

         18.      Defendants Unum and the Plan have wrongfully denied benefits to Plaintiff in

violation of the Plan provisions and ERISA for the following reasons:

                  a.       Plaintiff has been wrongfully denied long-term disability benefits;

                  b.       Defendant Unum failed to accord proper weight to the evidence in

         the administrative record; and

                  c.       Defendant Plan has violated its contractual obligation to furnish

         long-term disability benefits to Plaintiff.

                                                     -4-

         Case 3:21-cv-00245-MOC-DCK Document 1 Filed 05/22/21 Page 4 of 6
                           SECOND CLAIM FOR RELIEF:
                 ATTORNEY’S FEES UNDER ERISA § 502, 29 U.S.C. § 1132

         19.    Plaintiff reincorporates and realleges the allegations contained at paragraphs 1-18

above.

         20.    Plaintiff is entitled to his attorney’s fees and costs pursuant to ERISA § 502(g), 29

U.S.C. § 1132(g).



         WHEREFORE, Plaintiff prays that the Court:

         1.     Grant Plaintiff declaratory and injunctive relief, finding that he is entitled to LTD

benefits under the terms of the Plan, and that Defendants be ordered to pay LTD benefits

according to the terms of the Plan until such time as Plaintiff is no longer disabled or reaches the

maximum age for which benefits are provided under the Plan;

         2.     Grant Plaintiff injunctive and declaratory relief providing that he is entitled to any

other associated or related benefits for which Plaintiff qualifies as a result of his disability;

         3.     Enter an order awarding Plaintiff all reasonable attorneys’ fees and expenses

incurred as a result of Defendants Plan’s and Unum’s wrongful denial in providing benefits to

Plaintiff;

         4.     Enter an order awarding Plaintiff pre-judgment interest and, to the extent

applicable, post-judgment interest; and

         5.     Enter an award for such other and further relief as may be just and appropriate.




                                                  -5-

         Case 3:21-cv-00245-MOC-DCK Document 1 Filed 05/22/21 Page 5 of 6
Respectfully submitted this the 22nd day of May 2021.

                                           MARCELLINO & TYSON, PLLC

                                           /s/ Bryan L. Tyson
                                           Bryan L. Tyson
                                           N.C. State Bar No. 32182
                                           /s/ Hannah Auckland
                                           Hannah Auckland
                                           N.C. State Bar No. 35953
                                           2820 Selwyn Ave., Suite 350
                                           Charlotte, NC 28209
                                           Telephone: 704.919.1519
                                           Facsimile: 980.219.7025
                                           bryan@yourncattorney.com
                                           hauckland@yourncattorney.com
                                           Attorneys for Plaintiff




                                             -6-

      Case 3:21-cv-00245-MOC-DCK Document 1 Filed 05/22/21 Page 6 of 6
